In a matrimonial action in which the parties were divorced by judgment entered February 13, 2001, the former wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County *378(Balkin, J.), dated November 19, 2004, as denied that branch of her cross motion which was for an award of an attorney’s fee.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in denying that branch of the appellant’s cross motion which was for an award of an attorney’s fee (see Sagarin v Sagarin, 264 AD2d 769 [1999]). Florio, J.P., Skelos, Fisher and Lunn, JJ., concur.